Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered July 27, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 10 to 20 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 7 to 14 years, and otherwise affirmed.
Under the particular circumstances of this case, the court properly exercised its discretion in denying defense counsel’s request that the People disclose the exact location of the police observation post from which the drug sale was observed (see, *382Matter of Tomicko M., 272 AD2d 155; see also, Roviaro v United States, 353 US 53), and defendant was not entitled to a jury instruction highlighting that denial. The People advanced compelling reasons for withholding this information, the defense was provided with sufficient information for cross-examination of the officer as to his opportunity to observe the sale, and the record does not establish that knowledge of the precise location of the observation post was essential for proper resolution of that issue.
We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Williams, Wallach, Saxe and Buckley, JJ.